IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


RANDALL A. CASTELLANI AND JOSEPH               :   No. 477 MAL 2014
J. CORCORAN,                                   :
                                               :
                     Petitioners               :   Petition for Allowance of Appeal from
                                               :   the Unpublished Memorandum and
                                               :   Order of the Superior Court at No. 1145
              v.                               :   MDA 2012 exited June 10, 2014,
                                               :   affirming, reversing and remanding
                                               :   the Order of the Lackawanna County
THE SCRANTON TIMES, L.P. T/D/B/A/              :   Court of Common Pleas at No. 2005-
THE SCRANTON TIMES AND THE                     :   CV-69 exited March 23, 2012
TRIBUNE AND JENNIFER HENN,                     :
                                               :
                     Respondents               :


                                         ORDER



PER CURIAM

       AND NOW, this 3rd day of March, 2016, the Petition for Allowance of Appeal is

GRANTED. The Superior Court’s decision is VACATED, and the matter is REMANDED

to the Superior Court for further proceedings consistent with our decision in Castellani v.

Scranton Times, L.P., 124 A.3d 1229, 1231 (Pa. 2015).

       Justice Eakin did not participate in the consideration or decision of this matter.

       Chief Justice Saylor filed a concurring statement.